 


109 HRES 431 IH: Expressing the sense of the House of Representatives that there should be established a Lifelong Learning Week.
U.S. House of Representatives
2005-09-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 431 
IN THE HOUSE OF REPRESENTATIVES 
 
September 7, 2005 
Mr. Sweeney submitted the following resolution; which was referred to the Committee on Government Reform
 
RESOLUTION 
Expressing the sense of the House of Representatives that there should be established a Lifelong Learning Week. 
 
Whereas the first week in September after Labor Day marks the beginning of the Lifelong Learning Semester; 
Whereas participation in lifelong learning programs has increased tremendously since 1962; 
Whereas there are over 300 Institutes for Learning in Retirement affiliated with colleges and universities across the country with over 100,000 members; 
Whereas the international network or partnership of lifelong learning programs and organizations consists of 1,900 colleges, universities, conference centers, museums, and many other educational programs on a vast array of subjects; 
Whereas lifelong learning programs encourage volunteer participation by members, which helps develop a real sense of community among other learners; 
Whereas lifelong learning institutes have created community-building programs such as 52 Activities to Share with Your Grandchild as part of the Adopt a Grandchild program; 
Whereas as over 76 million Baby Boomers prepare to reinvent retirement, the demand for education and volunteer opportunities in the community will increase greatly; 
Whereas lifelong learning programs provide stimulating educational opportunities for seniors and their peers in the community; and 
Whereas the establishment of the first full week in September as Lifelong Learning Week would recognize seniors, their teachers, and the institutions and programs involved with lifelong learning: Now, therefore, be it 
 
That it is the sense of the House of Representatives that there should be established a Lifelong Learning Week. 
 
